Case 20-10701-amc        Doc 24      Filed 02/06/20 Entered 02/06/20 11:45:47           Desc Main
                                     Document     Page 1 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION


 In re                                               Chapter 11

 Hermani Hotels, L.L.C.,                             Case No. 20-10701 AMC


                           Debtor.



         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that, pursuant to Section 1109(b) of Title 11 of the United

States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rules 2002 and 9010(b) of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), K&L Gates LLP hereby

enters its appearance on behalf of Wyndham Franchisor, LLC and requests that all notices given

or required to be given and all papers served in this case be delivered to and served upon the party

identified below at the following address:

                                    Daniel M. Eliades, Esq.
                                    David S. Catuogno, Esq.
                                    Caitlin C. Conklin, Esq.
                                       K&L GATES LLP
                                One Newark Center, Tenth Floor
                                   1085 Raymond Boulevard
                                  Newark, New Jersey 07102
                                  Telephone: (973) 848-4000
                                  Facsimile: (973) 848-4001
                               Email: daniel.eliades@klgates.com
                                 David.catuogno@klgates.com
                                 Caitlin.conklin@klgates.com

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand not only includes notices and papers referred to in the

                                                 1
17186215.1
Case 20-10701-amc         Doc 24    Filed 02/06/20 Entered 02/06/20 11:45:47               Desc Main
                                    Document     Page 2 of 5



above-mentioned Bankruptcy Rules, but also includes, without limitation, all notices, orders,

pleadings, motions, applications, complaints, demands, hearings, request, answers, replies,

memoranda and briefs in support of any of the above, whether formal or informal, transmitted or

conveyed by electronic delivery, mail delivery, telephone, facsimile or otherwise, in this case.

        PLEASE TAKE FURTHER NOTICE that this notice of appearance, and any subsequent

appearance, pleading, claim, or suit, is not intended, nor shall be deemed, to waive Wyndham

Franchisor, LLC’s: (i) right to contest the subject matter or personal jurisdiction of this Court; (ii)

right to seek abstention or withdrawal of any matter arising in this proceeding; (iii) right to have

final orders in non-core matters entered only after de novo review by a United States District Court

Judge; (iv) right to trial by jury in any proceeding so triable herein or in any case, controversy or

proceeding related hereto; (v) right to have the reference withdrawn by a United States District

Court Judge in any matter subject to mandatory or discretionary withdrawal; (vi) right to enforce

any contractual provisions with respect to arbitration; or (vii) other rights, claims, actions,

defenses, setoffs or recoupments to which Wyndham Franchisor, LLC is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved.

        PLEASE TAKE FURTHER NOTICE that this appearance is a limited appearance for

purposes of notice only. Accordingly, this Notice of Appearance is not to be construed as a waiver

of any rights, including, without limitation, the right to contest jurisdiction or service of process

or to demand trial by jury of any issue.




                                                  2
17186215.1
Case 20-10701-amc     Doc 24   Filed 02/06/20 Entered 02/06/20 11:45:47        Desc Main
                               Document     Page 3 of 5




Dated: February 6, 2020                K&L Gates LLP


                                           /s/ Daniel M. Eliades
                                       Daniel M. Eliades, Esq.
                                       (N.J.D.C. No. DME-6203)
                                       (NJ Bar #030851990)
                                       K&L Gates LLP
                                       One Newark Center, 10th Floor
                                       1085 Raymond Boulevard
                                       Newark, New Jersey 07102
                                       Telephone: (973) 848-4018
                                       Facsimile: (973) 848-4001
                                       Email: daniel.eliades@klgates.com

                                           /s/ David S. Catuogno
                                        David S. Catuogno, Esq.
                                       (N.J.D.C. No. DSC-1397)
                                       (NJ Bar #040511990)
                                       K&L Gates LLP
                                       One Newark Center, Tenth Floor
                                       1085 Raymond Boulevard
                                       Newark, New Jersey 07102
                                       Telephone: (973) 848-4023
                                       Facsimile: (973) 848-4001
                                       Email: david.catuogno@klgates.com

                                          /s/ Caitlin C. Conklin
                                        Caitlin C. Conklin, Esq.
                                       (NJ Bar #114002014)
                                       K&L Gates LLP
                                       One Newark Center, 10th Floor
                                       Newark, New Jersey 07102
                                       Telephone: (973) 848-4049
                                       Facsimile: (973) 848-4001
                                       Email: caitlin.conklin@klgates.com



                                       Attorneys for Wyndham Franchisor, LLC




                                          3
17186215.1
Case 20-10701-amc         Doc 24    Filed 02/06/20 Entered 02/06/20 11:45:47           Desc Main
                                    Document     Page 4 of 5



                                 CERTIFICATE OF SERVICE

        I certify that on February 6, 2020, I caused the attached Notice of Appearance and Demand

for Service of Papers to be electronically filed with the Clerk, United States Bankruptcy Court,

Eastern District of Pennsylvania, by ECF and one copy of the aforementioned document by way

of first class mail or ECF to those persons listed on the attached service list.

         I certify that the foregoing statements made by me are true. I am aware that if any of the

foregoing statements made by me is willfully false, I am subject to punishment.

Dated: February 6, 2020
                                                  By: /s/ Daniel M. Eliades
                                                      Daniel M. Eliades, Esq.
                                                      daniel.eliades@klgates.com




                                                  4
17186215.1
Case 20-10701-amc       Doc 24     Filed 02/06/20 Entered 02/06/20 11:45:47   Desc Main
                                   Document     Page 5 of 5



                                          SERVICE LIST

Debtor
Hermani Hotels, L.L.C.
4700 Street Road
Feasterville-Trevose, PA 19053
Via First Class Mail

Attorney for the Debtor
RONALD S. GELLERT
Gellert Scali Busenkell & Brown,
LLC
1201 N. Orange Street
Suite 300
Wilmington, DE 19801
Via ECF

U.S. Trustee
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106
Via ECF




                                              5
17186215.1
